OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                        AUSTIN



Honorable   E. A. HoQ.8
CountyAildltor
Wllllm8m8uouutf
aeorgetom~,   Tama




         m r.0.1Y.u your lo
in whlohyou wWii tbr follo




                                             the iPndr
                                       nmoemrr~for
                                      f drawm a nrr-
                                    *maa to ul indltl-
                                 land 18 not UlthlB

                          be4 pmprrtt   rub&ot to
                          n@ unnitr Of the uount~ ona
                                                             297




Howrablo 8.   A.   Sod-o, Poe 2


thmt oplnlon.
          The lonotltutlaool
                          rad ltatutory proriolonaqmti-
Mat to wur quootlooam lot out la ,a. oow of olty~ap‘~
Ablloaot. Btrta ll 8.U. (26)631 (1.036) (Writnfumd fah
want of juloaloh !. wa ooprfror that 0000 u~folluwrr
           luoM$. Ad. a, Ilr wu PrQP.rt~      la
    thla   Stmk ,whothor own.4 by natural ponono or
    lorporm$louo,
                othw thanmadolpalL:ti*le
    hma la pro erMoo~t0Ito v~lae.
    vldd, that#o ha&@& end fiftybllmro worth
    ob hoaoehold~4 hltahonfamltlm, belon(li~6PO
    lmoh farilyIn WklB #da lbalf.
                                ba oxompt from
    teutlom.'
      * Voart.aH.llj I91 Vha .proprQf     of
    loantl~r oltloema towo,  owllrd8b Iu1aonly
                      * + *and all otharprope*tr
    ior pabliopuxpoaoo,
    &ot@a8 8xOlWiY~~JtO the UO@ Md bOnefitof the
    pub110rbollb&omp8 fma *** taution.'
         Woaot. 'ert:U,# 2t 'ThaLa4Jlolmtwa          803,
    b$ geaorol  lwo,.rr#pt irontuatlon p&blfe
    projwby ao.6 fop ablloparpokoot         ostml plroor
    of nli~loao word !9; plaoooof borlal not hel(L
    fo prlvmtmor oorp8rote   profitirll bulldiay
    ooodlxolwlvelfon6 own@6br perooao or lo80-
    olrtlonoof prrroaofor lohool    perpoor      an4 tb
    5ouooo~rf  fornlturoof lll~eoboolo,      (alsoaha
    .a b Owma afMtl#
                t   Ol’lWb iilOtitUtbR@3?f       leOF5bn(:
    ur(Llondo).adlnotltatioar    ef pamlr abIle
    ahmrltyI Md rx11-8 aoaPwk6 pm!?*          rti
                                                f fmm
    tartloh otkrtthrathe proparty rbon montlonod
    ohallbo aull o84 tolt.*
           -Rowlao Btotateo
                          1925,81% 7150,



                        whet&r reel or peroeaal,
           **Allproparp~,
Eonoroblo 8. A. liod~o, Pa&a )


     b.laa n( lx811%8~Vrl~~O  this State,or my
     poll0frol labdlrioloo thorooi.'. -
           ErlOfl~, the.tooto      ln the rbovr vratlo5.d moo
mot Who Ol*y of Abilono~pardkooed             $4;trrotr  o.flo& lo-
oaW4 la JOMN Ooumty,ln the pmot1926,tord lnoldxq
1930 to ba aoad$0 protidean o4eqrte watersup‘1 fer
aal4 Clty.~Bm -Ult$thi~'laooo~             .theton6to lsdM&Uli
for oplodlturol pmrpooerD~mt ho+lk&ruWlol*a& itim
to we    thw property.     1W  the paspo#o    for uhloh: it we0 pur-
op&8odtr               tlw   ooutra~lar o f l lea to, tho~'8tcmg8-
             1twor farthrrtou&tbattbb Oity banotabm-
ton04it; iatontloa         to bo iho propert       for tha pupooe
for ubloh.lt hod bhx pareha.&




            W* ore not anmln6fu.l
                               of the rule i&et‘pro-
     rlrlonafor lxmptloa fra tautlou I;?#to’ba’
     ltrletlyl080t~~aTao   .geal or lomtruattaa,
     hovwor, lo the roeortolsmnt ot fntentlai.~ -A':;
     lo not kllovo6 thatthe rtilo oi rtrlet,ootrotrretlon
     uoal4regain the adoptianof the 16&8%?688om818
     of two pooolbloeonotrootlano, lnb pdtloolai~~
     it that oln ba 1000lffootlveto rooompll8h the
     maltirt parpgoeof the SUP tfosi.In ,thephcroe
     'o8.Uior pub110parpoooo,'  E th. wfnd ‘wed’
     be eonot~rlieato    1IM    the oua   *II
     amod,*on em.u bon elrmrdtama-a
     k senrllot~ktwwneoMtltutloaol   p?ovloloiq.
     Saehnamltiorbilo, thontora,the ldopttW of
     thatlomtnatlon. It nmrlno harover,te
     we&&r- whether the uor4 *wooi0shod4 DEWlo n-
     ltr e.4
           60r )o 5a h oM M       a 8o 05tlnu68~~M
                                                 .lD-
     t*rrmpt*,      or   Oluuritte581~
                                    5806. 8Ueh8
Ronoroblo   IL   A.   MoQor,        Page       4




                                           .       .
                               ;   _.




                                                            \



                                                       ,.
Roaorabla      H.   &   Bod@o,   Poga 5




                                                       6




      tkatl.ftant,
                 r) thlah,tJ~altatrrta
                                    valid and
      oporatlra."
               Too *tit*in ycm.rlatte*
                                     thstthe 6lttOS t3aorea-
tqn par~hoo~d
            tha ~anb~~n~q~~otl~
                           -- for
                                _-on olrpor(.
                                          ._ ?mm
                                              -a
fops latter,   w* wtbor tbat the msQua1 Omarnaorit ma xa-
tan~~nralah          tando for tba nooaooar~ oonotrwtlofi
                                                        ana
                 It  now lppaarothattha Ndercls 8ommaent
wl
9 1   not   ttoryltafundsto lonotmat on4 improve the Ion4
          for 08 llrgm=t.
in qtnotlon
           A8 .n tm6aratiIk tha Qltrof Abllonreooo,lupra,
the propartrin qtuotlaa ruahooad br tha Olty of Ueorp
ton   lo lxaapttror tuatPon prcnldad oat6 Oltyhu not
lbOBdOaO4 its lntontlon   to &rot0 the proflrtrto a ublio
purpow-iferft-onllrport. In thisroopeot,what tx0 u1tr
lntoadeto do la 0 qao8*lol%   of tortwhlohlo not dthln
our provlnoe~  to dotarmlna. kforo n oan anowu       yoer
qruotlan,  UB 8111 hateto know whetherthe aitfof Ckaege-
to wnb a rlb~do5ed ali1  lntmtloa to aoo the pro         t for
a n llr p o or
            r tfor mm0 0-r     pabllo   9rrpooa. tF"a80,footo
ore naaoooltotad   by tb  Olty 6f Ablloaooarno, #~?a~ SW
lloo Stateto. dlty-ofkammt,           161 8.W. (WI Mb.




                                                           .
        Honorable H. A. Hodges, Pago 6


                  Should rou deternlne that th4 City has abandcnmd
        it0 iIit4ntiOll
                      t0 US8 the 600 OOCOO Ot l.alld
                                                   ia qU4OtlOB tOr
        a pub110 9urpoa4, it vi11 k, oeo4aeary for us to know
        Wh4th4F 0~ IiOt th4,oitS VOUi6 0011 it ii Oif4r4d 4 "i4i?
        Qr'iO*' tOr OOm.   We uould  also n44d to knor what typo
        of bonds the City 8f Georgetom lasued to purohaaa the
        land and, should the City 6611 the land, vhathsr the oon-
        alderstim ot such sale aould k agpllod to the bonded
        iadabtedneaa. Ia OUT OQidOB, 001~0, if not all, Ot thure
        toots 6t4 M ulred   by the 0604 OS ctate 10. C1t.y of Houaton,
        l&O 8.X.  (26f 277 (Writ Retused).
                  we riah to point out that under o4rtaln oondltlona
        the 14aaehold interest in thla land would be 8ubj40t to
        taxathIL   Art1414 7173,R.C.S.

                 ‘Ye ainaenly legret thet we oaanot 4nav4c your
        rbguaat as aubmittsd to us in JOPT letter of TanWirY
        22nd, last. We might lug@at that y~pu oonault  with yoor
        Distriat       Attorney   sbout   tiia   mstter.      It might b4 po66ibl4
        that you can obtain end glre             us the    n404060rp  iaota,  girlng
        (Luoregard to the three onaea cited herein, that va 0611
        dsrlnltrl~ answer your qU46tiOn.

                                                             Tours   very    truly

                                                       &!TOZE?~YGFWRAL OFTEXAS



                                                                            Lee Shoptar
                                                                              saaiat4nt
                   .
,   .

        LS':xIV